Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146046                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146046
                                                                    COA: 301445
                                                                    Wexford CC: 2010-009331-FC
  DANNY DEAN SIMMONS,
          Defendant-Appellant.

  _________________________________________/

         By order of April 3, 2013, the application for leave to appeal the August 28, 2012
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Musser (Docket No. 145237). On order of the Court, the case having been decided on
  July 12, 2013, 494 Mich 337 (2013), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           s1030
                                                                               Clerk